Citation Nr: 0807537	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disability, and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The de novo claim for service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a back disability was denied by an unappealed June 2001 
rating decision; the evidence submitted since that 
determination raises a reasonable possibility of 
substantiating the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for a 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a back disability in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this matter.  This is so because the Board is 
taking action favorable to the veteran with regard to the new 
and material issue on appeal, and a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The veteran's claim of entitlement to service connection for 
a back disability was initially denied by a September 1995 
rating decision.  Upon receipt of additional service medical 
records, the veteran's claim was readjudicated in June 2001, 
and the denial was continued.  The veteran did not appeal 
either rating decision, and his claim therefore became final.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the previous denial, the evidence of record 
consisted only of service medical records.  The file 
contained no competent evidence of a diagnosed back 
disability.  

Since the June 2001 rating action, additional evidence has 
been associated with the veteran's claims file, including 
private treatment records which show that the veteran had a 
work injury to his back, x-rays showing moderate scoliotic 
curvature of the thoracic and lumbar spines, and an opinion 
from his private doctor that suggested that the veteran's 
spinal problems pre-existed his discharge from the Air Force 
and caused instability in his spine.  The veteran also 
testified at a hearing before the Board, when he indicated 
that during service he was a field systems mechanic which 
included wearing heavy equipment on his back.  The veteran 
also testified that he has continued to have back pain and 
sees a chiropractor on a weekly basis. 

The veteran's claim was previously denied because the medical 
evidence failed to show a chronic back disability.  However, 
his recent testimony and private treatment record show that 
he has an abnormal spinal curvature which is productive of 
back pain and spinal instability.  As this new evidence 
addresses the reason the veteran's claim was previously 
denied, it is considered to be material in that it provides a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim for service connection for a 
back disability is reopened.  


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened.  





REMAND

The veteran recently testified that he sees a chiropractor 
three times per week.  As these records have not been 
obtained, a remand is necessary to procure any such available 
documents and to associate them with the claims folder.  

The veteran further testified that he had never had back 
problems prior to enlisting in the Air Force when he was 17, 
but he asserted that he began to develop back pain while in 
service.  Service medical records demonstrate that the 
veteran was treated on several occasions for lumbar strains 
and was put on several profiles with lifting restrictions.  
At an examination in June 1995, just prior to his discharge, 
a doctor indicated that the veteran had spontaneous back pain 
(without a history of trauma) which he had off and on in the 
military, and the doctor found that the veteran had a very 
minimal amount of scoliosis in his mid thorax.

Following service, a periodic physical in April 1996 found 
the veteran's spine/other musculoskeletal to be normal; and 
in November 2000, the veteran denied having any back pain.  
The veteran was involved in a work accident in 2002 in which 
he injured his back.  In an October 2002 opinion, the 
veteran's doctor, Dr. McClintock, indicated that the veteran 
had been working in an awkward and straining position which 
triggered lumbar muscle spasms and spinal subluxation and 
misalignment.  The doctor opined that the back problem was 
entirely caused by his work at that time.  

In December 2004, Dr. McClintock reviewed x-rays of the 
veteran's back from his time in service and indicated that 
they showed a moderate scoliotic curvature of the thoracic 
and lumbar spine that is the result of developmental 
malformations of the sacrum which provides an uneven 
foundation for the spine, resulting in a scoliotic curvature.  
Dr. McClintock further added that the malformation of the 
veteran's sacrum has resulted not only in a significant 
curvature in his spine, but also in instability of the 
lumbosacral region of the spine.  Dr. McClintock also 
asserted that from a review of the veteran's in-service x-
rays it was obvious that the veteran's spinal problems pre-
existed the date of his severance from the Air Force.

Importantly, it is unclear from a review of the record 
whether the veteran's back problem was the result of a 
congenital abnormality or was something that was caused by 
service.  On remand, the veteran should be accorded a VA 
examination that addresses the etiology of his back 
disability(ies).  

[At the recent hearing, the veteran's representative asserted 
that service connection was warranted because the veteran has 
been diagnosed with spina bifida and his father was a Vietnam 
veteran.  The pertinent regulation states that a monthly 
allowance is warranted for a person who VA has determined is 
an individual suffering from spina bifida (other than spina 
bifida occulta) whose biological mother or father is or was a 
Vietnam veteran.  38 C.F.R. § 3.814(a) & (c)(3).  The veteran 
in the present case has been diagnosed with spina bifida 
occulta.]

Accordingly, the case is REMANDED for the following action:

1.  In light of the Board's determination 
that new and material evidence has been 
received sufficient to reopen a previously 
denied claim for service connection for a 
back disorder, the AMC should furnish the 
veteran a corrective VCAA notification 
letter with regard to de novo issue of 
entitlement to service connection for a 
back disorder.  The notification letter 
should fully comply with, and satisfy, the 
provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  After obtaining the appropriate 
release of information form, the AMC 
should obtain records of any back 
treatment that the veteran has received 
from a chiropractor.  All available 
reports should be associated with the 
claims folder.  

3.  Thereafter, the AMC should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination of his back.  
The claims folder must be made available 
to the examiner for review as part of the 
examination process.  All indicated tests, 
including X-rays, should be conducted.  A 
complete rationale should be provided for 
any opinion expressed.  

The examiner should specifically answer 
the following questions:  

	(a)  Is it at least as likely as not 
(e.g., a 50% probability or greater) 
that the veteran has a congenital 
abnormality of his back.  If so, is 
such a condition a defect or disease?  
See VAOPGCPREC 82-90 (July 18, 1990) 
(which stipulates that a congenital 
abnormality that is subject to 
improvement or deterioration is 
considered a "disease").  

(b)  If the examiner identifies a 
congenital "defect," then he/she 
should offer an opinion as to whether 
it at least as likely as not (e.g., a 
50% probability or greater) that there 
is any superimposed disease or injury 
in connection with the congenital 
defect and, if so, whether it is at 
least as likely as not (e.g., a 
50% probability or greater) that the 
identified superimposed disease or 
injury is related to the veteran's 
active military service.  

(c)  If the examiner finds a congenital 
"disease," then he/she should offer an 
opinion as to the medical probabilities 
that any such disease was incurred in, 
or aggravated by (e.g., a worsening of 
the underlying condition as compared to 
an increase in symptoms), the veteran's 
active service.  The examiner should 
explain whether the evidence clearly 
and unmistakably (undebatably) 
demonstrates that the disease 
pre-existed service and was not 
aggravated thereby.  If aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation (e.g., whether the evidence 
clearly and unmistakably demonstrates 
that the disease did not worsen beyond 
natural progression during service).  

(d)  In the alternative, if the 
examiner concludes that it is at least 
as likely as not (e.g., a 
50% probability or greater) that the 
veteran's back was normal at the time 
of his service enlistment, with no 
pre-existing or congenital 
disabilities, he/she should provide an 
opinion as to whether it is at least as 
likely as not that currently shown back 
disability(ies) had its(their) clinical 
onset in service or is(are) otherwise 
related to active service?  In 
addressing this matter, the examiner 
should discuss any association between 
the veteran's post-service 2002 
work-related back injury and any 
current back disorder(s) that he may 
have.  

4.  Thereafter, the AMC should adjudicate 
the issue of entitlement to service 
connection for a back disability.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


